 1
     MICHAEL BEEDE, ESQ.
 2   Nevada Bar No. 13068
     JAMES W. FOX, ESQ.
 3   Nevada Bar No. 13122
     The Law Office of Mike Beede, PLLC
 4
     2470 St. Rose Pkwy., Ste. 307
 5   Henderson, NV 89074
     Phone: 702-473-8406
 6   eservice@legallv.com
 7
     Attorneys for Defendant/Counterclaimant 2167 Maple Heights Trust

 8                             UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
 9
       THE BANK OF NEW YORK MELLON FKA
10     THE BANK OF NEW YORK, AS TRUSTEE               CASE NO. 2:17-cv-02161-APG-PAL
       FOR THE CERTIFICATE HOLDERS OF
11
       CWALT, INC., ALTERNATIVE LOAN
12     TRUST 2005-13CB, MORTGAGE PASS-
       THROUGH CERTIFICATES SERIES 2005-
13     13CB                                           SUBSTITUTION OF COUNSEL FOR
                                                      DEFENDANT/COUNTERCLAIMANT
14
                            Plaintiff,                2167 MAPLE HEIGHTS TRUST
15
       vs.
16
       SUN CITY ANTHEM COMMUNITY
17                                                             ORDER
       ASSOCIATION, INC.; 2167 MAPLE
18     HEIGHTS TRUST; and RED ROCK
       FINANCIAL SERVICES, LLC
19

20
                       Defendants.
       2167 MAPLE HEIGHTS TRUST,
21
                     Counterclaimant,
22
       v.
23
       THE BANK OF NEW YORK MELLON FKA
24     THE BANK OF NEW YORK, AS TRUSTEE
       FOR THE CERTIFICATEHOLDERS OF
25
       CWALTS, INC., ALTERNATIVE LOAN
26     TRUST 2005-13CB, MORTGAGE PASS-
       THROUGH CERTIFICATES, SERIES 2005-
27     13CB
                 Counterdefendant
28
                                                 1
                 Defendant/counterclaimant 2167 Maple Heights                               ,,          t'
      2                                                                Trust (here after                     or
           "Maple") hereby consents to the substitution of Michaer N, Beede,
                                                                                Esq. and James w,   ox, Esq.,
          of the Law office of Mike Beede, pLLc, as its
      A
      a
                                                        counsel in the place and stead of Ay          LAU
          PLLC and KOELLERNEBEKER CARLSON & HALUCK
      5                                                              LLp in the above-entitled

      6
                   DATED   ttrisll   day of Septernber,2019.
     7


     8


     9                                                                 Neyer,
                                                                  ights Trust
 l0

 ll                Luis Ayon, Esq. of AYON LAw, PLLC, hereby substitutes in Michael
                                                                                    N.                 Esq.
 12
          and James   w, Fox, Esq., of the Law office of Mike   Beede, PLLC, in the above     mattet,
 t3
          in his place and stead as attorney of record for Defendant/Counterclaimant 2167
                                                                                          Map Heights
 t4
          Trust.
 l5

 l6                DATED this   _    day of September, 2019.

 17

 18
                                                               AYON      ,PLLC
l9

20                                                                LUIS A.   YON, ESQ.
                                                                 Nevada      No.9753
2l
                                                                 87t6         Ridge Ave., Suite
22                                                               Las Vegas,     89148

z3
^a


24

25




27

28
 I
              DefendanVCounterclaimarfi 2167 Maple Heights Trust (hereafter "De             antr" or
 2

 a
     "Maple") hereby consents to the substitution of Michael N. Beede, Esq. and James W. ox, Esq.,
 J

     of the Law Office of Mike Beede, PLLC, as its counsel in the place and stead of AY N LAW,
 4
     PLLC and KOELLER NEBEKER CARLSON & HALUCK LLP in the above-enti                       matter.
 J

 6
              DATED this   _   day of September, 2019.
 7


 8


 9
                                                         Joseph   N   . Trustee far 2167
                                                         Heights
l0

l1
              Luis Ayon, Esq. of AYON LAW, PLLC, hereby substitutes in Mic.hael N.               Esq.
l2
     and James W. Fox, Esq., of the Law Office of Mike Beede, PLLC, in the above entit       matter,
13
     in his place and stead as attomey of record for Defendant/Counterclaimari216T          Heights
t4
     Trust.
l5

t6            DATED this 1Oth day of September, 2019.

17


18                                                       AyoN Lew. PLLC
t9
                                                         By: /s/ Luis A. Avon. Esa.
20                                                          LUIS A. AYON, ESQ.
                                                            Nevada Bar No. 9753
2l                                                          8716 Spanish Ridge Ave., Suite 115
22
                                                            Las Vegas,   NV   8914.8




24

25

26

ZI

28
 1          Reginald Thomas, Esq. of Koeller Nebeker Carlson & Haluck, LLP, hereby substitutes in
 2   Michael N. Beede, Esq. and James W. Fox, Esq., of The Law Office of Mike Beede, PLLC, in
 3   the   above   entitled matter, in   his   place   and   stead   as   attorney   of record for
 4   Defendant/Counterclaimant 2167 Maple Heights Trust.
 5
            DATED this 17th day of September, 2019.
 6

 7

 8                                                      KOELLER NEBEKER CARLSON & HALUCK,
                                                        LLP
 9
                                                        By: /s/ Reginald S. Thomas, Esq.
10
                                                           REGINALD S. THOMAS, ESQ.
11                                                         Nevada Bar No. 14424
                                                           400 South Fourth Street, Suite 600
12                                                         Las Vegas, NV 89101
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   3
 1          The Law Office of Mike Beede, PLLC does hereby agree to substitute in place of Ayon
 2   Law,   PLLC     and    Koeller   Nebeker    Carlson    &   Haluck,   LLP,   on   behalf   of
 3   Defendant/Counterclaimant, 2167 Maple Heights Trust in the above captioned matter.
 4
            DATED this 17th day of September, 2019.
 5

 6

 7                                                      THE LAW OFFICE OF MIKE BEEDE, PLLC

 8                                                      By: /s/ Michael Beede, Esq.
                                                           MICHAEL BEEDE, ESQ.
 9
                                                           Nevada Bar No. 13068
10                                                         JAMES W. FOX, ESQ.
                                                           Nevada Bar No. 13122
11                                                         2470 St. Rose Pkwy, Suite 307
12
                                                           Henderson, NV 89074
                                                           T: 702-473-8406
13

14                                                      Case Name: BNYM v. Sun City Anthem
15                                                      Community Association, Inc; et al.
                                                        Case Number: 2:17-cv-02161-APG-PAL
16
                                                ORDER
17
            IT IS SO ORDERED.
18

19
                           Dated:  October
                           Dated this       3, of
                                      ____ day 2019.
                                                  September, 2019.
20

21

22                                         UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
                                                    4
